NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
MICHAEL WINSTON,
Plaintiff-Appellant,
V»
UNITED STATES,
Defenclant-Appellee.
201 1-5093 °
Appea1 from the United States Court of Federa1
C1aims in case n0. 11-CV-232, S_enior Judge Eric G.
Bruggi.nk.
ON MOTION
ORDER
Michael Winston moves for leave to proceed in forma
pauperis and for an extension of time to file that motion.
Winston is incarcerated Pursuant to the Prisoner
Litigation Reform Act of 1995, this court may not author-
ize the prosecution of an appeal by a prisoner without the
prepayment of fees. 28 U.S.C. § 1915. A prisoner is no

¢l..#__ _ ,_ __ __ __
WINSTON V. US 2
longer afforded the alternative of proceeding without
payment of filing fees, but must, in time, pay the $45O
filing fee in its entirety. When funds exist, an initial
partial payment must be made consisting of 20% of the
greater of (a) the average monthly deposits to the pris-
oner’s account or (b) the average monthly balance in the
prisoner’s account for the six-month period immediately
preceding the 5ling of the notice of appeal. 28 U.S.C. §
1915(b)(1). Thereafter, the prisoner is required to make
monthly payments of 20% of the preceding _month’s in-
come credited to the prisoners account. 28 U.S.C. §
1915(b)(2). The agency with custody of the prisoner must
forward payments from the prisoner’s account each time
the amount in the account exceeds $1O until the $450
filing fee is paid in full. Id.
By separate letter, the custodian of Winston’s prison
account is being directed to make the necessary arrange-
ments to forward the filing fee to the court.
Accordingly,
IT lS ORDERED THAT
(1) Winston’s motion to proceed in forma pauperis is
denied.
(2) Winston's motion for an extension of time is
granted
AUG  g 2011 /s/ Jan Horbaly
Date J an Horbaly
Clerk
FoR THE COURT
cc: Michael Winston
J ames P. Connor, Esq. F"_ED
B.S. COURT 0F APPEALS FOR
THE FEDERAL C|RCU|T
AUG 192U11
.|AN l'lDRBALY
CLERK